763 N.W.2d 633 (2009)
In re Skyler Leroy McBRIDE, Alexander Garand McBride, and Sawyer Dale McBride, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Ronald D. McBride, Jr., Respondent-Appellant, and
Susan McBride, Respondent.
Docket No. 136988. COA No. 282062.
Supreme Court of Michigan.
April 15, 2009.

Order
On order of the Chief Justice, the oral argument on the application for leave to appeal, scheduled for May 13, 2009, is ADJOURNED. The application for leave to appeal remains pending. The motion by National Lifers of America for leave to file a brief amicus curiae is considered and it is GRANTED. The motion by the Attorney General for extension to April 10, 2009 of the time for filing his brief is GRANTED.